           Case 3:21-cv-00064-MMD-WGC Document 5 Filed 03/23/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                          Case No.: 3:21-cv-00064-MMD-WGC
      VICTOR CAMARGO JUAREZ,
 4                                                                           Order
              Plaintiff
 5
      v.
 6
      WGS GROUP, INC.,
 7
              Defendant
 8
             Plaintiff has filed a civil complaint. (ECF No. 1-1.)
 9
            Plaintiff's complaint was not accompanied by an IFP application or the filing fee.
10
            The Local Rules of Practice for the District of Nevada provide: “Any person who is
11
     unable to prepay the fees in a civil case may apply to the court for authority to proceed in forma
12
     pauperis (IFP). The application must be made on the form provided by the court and must
13
     include a financial affidavit disclosing the applicant’s income, assets, and liabilities.” LSR 1-1.
14
            The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP
15
     for a non-prisoner. Plaintiff has 30 days from the date of this Order to either file his completed
16
     IFP application or pay the full filing fee of $402 (consisting of the $350 filing fee and $52
17
     administrative fee). If Plaintiff files his completed IFP application, the court will screen the
18
     complaint under 28 U.S.C. § 1915(e)(2)(B), which requires dismissal of a complaint, or any
19
     portion thereof, that is frivolous or malicious, fails to state a claim upon which relief may be
20
     granted, or seeks monetary relief against a defendant who is immune from such relief. This may
21
     take many months.
22

23
          Case 3:21-cv-00064-MMD-WGC Document 5 Filed 03/23/21 Page 2 of 2




 1         The court further notes that the advisory letter it sent to Plaintiff on January 28, 2021, as

 2 well as the notice of the case assignment, were returned as undeliverable. (ECF Nos. 2, 3, 4.) A

 3 party must immediately file with the court written notification of any change in contact

 4 information. LR IA 3-1. The failure to comply with this rule may result in dismissal of the

 5 action. Id.

 6         If Plaintiff fails to timely file a completed IFP application or pay the filing fee, this action

 7 will be dismissed. The failure to file updated contact information may also result in the dismissal

 8 of this action.

 9 IT IS SO ORDERED.

10 Dated: March 23, 2021

11                                                             _________________________________
                                                               William G. Cobb
12                                                             United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



                                                      2
